Galvin v Singer Real Estate, L.P. (2017 NY Slip Op 07860)





Galvin v Singer Real Estate, L.P.


2017 NY Slip Op 07860


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ.


1259 CA 17-00227

[*1]JOHN THOMAS GALVIN, JR., AND JUDITH A. GALVIN, AS CO-TRUSTEES OF THE JOHN THOMAS GALVIN, JR. FAMILY TRUST, AND JOHN THOMAS GALVIN, JR., AND JUDITH A. GALVIN, AS CO-TRUSTEES OF THE JUDITH A. GALVIN FAMILY TRUST, PLAINTIFFS-APPELLANTS,
vSINGER REAL ESTATE, L.P., SINGER REAL ESTATE, INC., DOUGLAS MUSINGER, CHERYL DINOLFO, MONROE COUNTY CLERK, COUNTY OF MONROE, COMMISSIONERS OF THE BRIGHTON HISTORIC PRESERVATION COMMISSION AND TOWN OF BRIGHTON, DEFENDANTS-RESPONDENTS. 


DIBBLE & MILLER, P.C., ROCHESTER (G. MICHAEL MILLER OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
PIRRELLO, PERSONTE & FEDER, ROCHESTER (STEVEN E. FEDER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS SINGER REAL ESTATE, L.P., SINGER REAL



	Appeal from an order of the Supreme Court, Monroe County (Debra A. Martin, A.J.), entered April 13, 2016. The order, among other things, dismissed the complaint against all defendants in its entirety. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: November 9, 2017
Mark W. Bennett
Clerk of the Court